Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Applicant’s traversal is on the grounds that as-amended claims 1 and 13 contain the same special technical feature not found in the prior art. However, as described herein, this feature is found in the prior art. Additionally, the asserted special technical feature is not within the broadest reasonable interpretation of claim 1 and therefore it is not shared with claim 13.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20160291605A1) in view of Kasai (US20040050077A1).
Regarding claim 1
Acquiring temperature data of a target environment (Figure 6);
calculating, according to the temperature data, a difference between the temperature value and a target temperature value (Figures 6-7);
in response to the temperature difference, controlling the temperature of the target environment by a variable universe fuzzy PID control algorithm (Figure 7).
Guo does not teach initiating the control algorithm in response to an absolute value of the difference between an average measured temperature and a reference temperature being greater than a temperature difference threshold.
However, Kasai teaches initiating the control algorithm in response to an absolute value of the difference between an average measured temperature and a reference temperature being greater than a temperature difference threshold (¶108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to calculate the temperature difference as taught by Kasai and to initiate the control response to the temperature difference according to the absolute value as taught by Kasai in order to smooth the control effort via averaging via ensuring that “e” and “ec” are averages rather than point measurements.
Per MPEP 2111.04, contingent limitations within method claims are not within the broadest reasonable interpretation of the claims because they do not necessarily occur. Therefore, Guo as modified teaches all of the limitations of claim 1 because the response to the absolute value comparison is not required.
However, Guo discloses wherein controlling the temperature of the target environment by a variable universe fuzzy PID control algorithm comprises:
Calculating a first temperature difference change rate by a differential method (Figure 7, ec),
Determining an adjustment variable by means of a variable universe fuzzy control algorithm according to the first temperature difference and the first temperature difference change rate (Figure 7, e and ec, Universe regulation, and the alphas and beta),
Determining a real time control parameter by means of a PID control algorithm according to the first temperature difference and the adjustment variable (Figure 7, PID controller and its inputs), and
Generating a control signal according to the real time control parameter to control the temperature of the target environment.
Regarding claim 8, Guo as modified teaches all of the limitations of claim 1, wherein the determining a real time 
Performing parameter tuning according to the first temperature difference by means of he PID control algorithm to obtain an initial control parameter (Figure 7, this can be the first pass through the loop); and
Determining the real-time control parameter by accumulating the initial control parameter and the adjustment variable (Figure 7, this can be successive runs through the scheme).
Regarding claim 9, Guo as modified teaches all of the limitations of claim 1.
The further limitations of claim 9 are contingent on a limitation which does not necessarily occur and are therefore not included in the broadest reasonable interpretation of the claim. See MPEP 2111.04.
Regarding claim 10, Guo as modified teaches all of the limitations of claim 1, wherein before calculating an average temperature value and a difference between the average value and a target value, receiving a setting of the target temperature value (this is self evident, see Figure 7 as well).
Regarding claim 17, Guo as modified teaches all of the limitations of claim 1, further comprising a computer readable .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20160291605A1) in view of Kasai (US20040050077A1), further in view of Zhang (The application of variable universe fuzzy PID controller in computer-aided alignment of lithography projector, Proc. SPIE 9046, 2013 International Conference on Optical Instruments and Technology: Optoelectronic Measurement Technology and Systems, 90460H (19 December 2013); doi: 10.1117/12.2037648).
Regarding claim 3, Guo as modified teaches all of the limitations of claim 1, further comprising:
Fuzzifying the first temperature difference and the first temperature difference change rate to obtain a fuzzified input (Figure 7, Universe regulation);
Performing fuzzy reasoning according to a fuzzy control rule to convert the fuzzified input into a fuzzified output (Figure 7, Universe regulation);
Defuzzifying the fuzzified output to obtain the adjustment variable (Figure 7, alphas and beta).
Guo as modified does not teach the determination of the input and output universe scaling factors.
However, Zhang discloses that when utilizing variable universe fuzzy control systems, determining an adjustment variable comprises determining an input universe scaling factor and an output universe scaling factor according to the first difference and the first difference change rate (Section 3.2, input universe factors                                 
                                    
                                        
                                            α
                                        
                                        
                                            e
                                        
                                    
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            α
                                        
                                        
                                            e
                                            c
                                        
                                    
                                
                             and output universe factor                                 
                                    
                                        
                                            β
                                        
                                        
                                            p
                                            i
                                            d
                                        
                                    
                                    )
                                
                             which improves control accuracy (Section 3.2).
Therefore, it would have been obvious to utilize input universe factors                                 
                                    
                                        
                                            α
                                        
                                        
                                            e
                                        
                                    
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            α
                                        
                                        
                                            e
                                            c
                                        
                                    
                                
                             and output universe factor                                 
                                    
                                        
                                            β
                                        
                                        
                                            p
                                            i
                                            d
                                        
                                    
                                
                             to scale the input and output universe(s) in order to improve control accuracy.
Regarding claim 6, Guo as modified teaches all of the limitations of claim 3, wherein the performing fuzzy reasoning according to a fuzzy control rule to convert the fuzzified input into a fuzzified output comprises
Performing the fuzzy reasoning by means of Mamdani algorithm (Section 3.1 of Zhang).
Regarding claim 7, Guo as modified teaches all of the limitations of claim 3, wherein the defuzzifying the fuzzified output to obtain the adjustment variable comprises:
Defuzzifying the fuzzified output by means of a centroid method (Section 3.1 of Zhang).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20160291605A1) in view of Kasai (US20040050077A1), further in view of Zhang (The application of variable universe fuzzy PID controller in computer-aided alignment of lithography projector, Proc. SPIE 9046, 2013 International Conference on Optical Instruments and Technology: Optoelectronic Measurement Technology and Systems, 90460H (19 December 2013); doi: 10.1117/12.2037648), further in view of Pan (Design and Application of Variable Universe Fuzzy Controller Based on Cat Swarm Optimization, Mathematical Problems in Engineering Volume 2016, Article ID 4632064, http://dx.doi.org/10.1155/2016/4632064).
Regarding claims 4-5, Guo as modified teaches all of the limitations of claim 3, but does not teach the particulars of input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                    .
However, Zhang notes that the design of input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                     is within the purview of one of ordinary skill in the art (Section 3.2) and Pan notes that input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                     can take forms similar to those as claimed (Section 2).
Therefore, the prior art establishes that the general form of input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                     are known and that it is within the purview of one of ordinary skill in the art to experiment and design input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                    . Therefore, they are recognized as result effective variables, there recognized result being the alteration of input and output universes leading to more accurate control. It is the goal of ordinary artisans to optimize result of effective variables and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the particular expressions of claims 4-5 for input universe factors                         
                            
                                
                                    α
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    e
                                    c
                                
                            
                        
                     and output universe factor                         
                            
                                
                                    β
                                
                                
                                    p
                                    i
                                    d
                                
                            
                        
                     via routine experimentation and variable optimization in order to produce an accurate control scheme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S SANKS/Examiner, Art Unit 3763